Case 2:13-cr-00607-JFB-AYS Document 1037 Filed 05/07/21 Page 1 of 6 PageID #: 34910




                                                         May 7, 2021


   Honorable Joseph F. Bianco
   Visiting United States District Judge
   Eastern District of New York
   United States Courthouse
   100 Federal Plaza
   Central Islip, New York 11722

   BY ECF

                                                         Re:     United States v. Constantine
                                                                 13 Cr. 607 (JFB)

   Dear Judge Bianco:

                   Defendant Tommy Constantine’s (“Constantine”) respectfully submits this letter in
   reply to government’s response (DE 1031) to his motion to extend his surrender date. Although
   the government certainly has a legitimate interest in achieving finality in this case after years of
   post-trial and sentencing litigation, that concern does not justify the baseless accusations directed
   at Constantine, Dr. Tyler Southwell (“Dr. Southwell”) and counsel in its publicly filed letter.
   Without any substantiation, the government proffers, in a section of the letter entitled “The
   Defendant’s Efforts to Delay Surrender,” an alleged collaborative effort to delay Constantine’s
   voluntary surrender to the Federal Bureau of Prisons (“BOP”). Govt. Let., p. 2. This claim,
   which the government makes without any evidence, is without merit The government’s separate
   allegation that Constantine “appears to be engaged in questionable ‘business’ efforts” is similarly
   inaccurate. Govt. Let., p. 3.

   Refutation of Delay Accusations

                   The government writes, “Though defendant could have moved for bond pending
   appeal at sentencing, the defendant waited until his surrender date was three weeks away before
   so moving.” The clear (and totally unsupported) implication therein being that the defense team,
   including counsel, strategically delayed filing the bail pending appeal motion to increase the
   likelihood of the Court granting a subsequent request for an extension of his voluntary surrender
Case 2:13-cr-00607-JFB-AYS Document 1037 Filed 05/07/21 Page 2 of 6 PageID #: 34911

   Honorable Joseph F. Bianco
   May 7, 2021
   Page 2

   date.

                   The facts, however, refute this accusation. Constantine was sentenced on
   November 10, 2021. During his sentencing hearing, the Court granted defendant’s request for
   voluntary surrender and ordered him to report to his designated facility by February 15, 2021.
   The Court added, “If there is not a designation at that time, I will not make you report.” 11/10/21
   Tr. p.103. As the Court and the government are aware, because the filing of the Judgment initiates
   the designation process, the Federal Bureau of Prisons does not, and cannot, designate a
   defendant’s place of incarceration until the Judgment has been filed. Logically, a defendant
   wishing to delay surrender would welcome the longest possible delay of the filing of the Judgment,
   particularly in a case, like this one, where the Court has indicated a willingness to extend the
   surrender date absent designation. Yet, Constantine, through counsel, on several occasions
   contacted Chambers by email and telephone to inquire when the Judgment would be filed so that
   the designation process could commence. This conduct is entirely inconsistent with that of an
   individual endeavoring to delay incarceration. The Judgment was originally filed on December
   30 2020 (DE 977), and an amended Judgment was entered on January 4, 2020 (DE 980).

                  Furthermore, Constantine requested immediately upon his sentence that a motion
   for bail pending appeal be filed on his behalf. However, for numerous reasons, including the
   nature of the sentencing hearing, counsel’s obligations to other clients and the probability that
   separate appellate counsel would likely be retained on defendant’s behalf by a group of
   benefactors, the decision was made to file the motion after the Judgment was filed. Defendant’s
   motion was filed within four weeks of the filing of the original Judgment; a period of time that
   included portions of the holiday season. This course of action was not dilatory.

                    Similarly specious is the government’s “concern[] that Constantine is running out
   the clock on his motion for bond pending appeal, mooting it entirely.” Govt. Let., p. 3. Upon
   the filing of the Appellant’s brief, the government then has up to 91 days to file a Responsive Brief
   and then the Appellant is afforded up to 21 days to reply. Second Circuit Local Rule 31.2. After
   the briefing is fully complete, as this Court is uniquely positioned to know, the scheduling and
   conducting of oral argument and the filing of a decision regularly takes over a year, and rarely less
   than nine months, absent special circumstance not present in the instant case. Assuming, then,
   that the government’s position is that Constantine is attempting to delay his surrender by
   approximately eighteen months, the government has made this highly speculative and reckless
   accusation with no facts and offered no explanation, and the argument should therefore be rejected.

                  The government next suggests that since both the current extension request and a
   prior extension request were filed on the “precipice” of impending surrender dates, the timing of
   the motions must have been designed to cause delay. Govt. Let., p. 3. The government thereby
   implies to the Court that these late filings demonstrate that defendant is attempting to manipulate
   the motion process to avoid surrender. Common sense and experience suggest otherwise. The
   well-known practice in this district (and others) is that surrender extension motions are almost
   always filed on the “precipice” of a surrender date. An impending surrender date is the event that
   renders an extension motion relevant and timely.
Case 2:13-cr-00607-JFB-AYS Document 1037 Filed 05/07/21 Page 3 of 6 PageID #: 34912

   Honorable Joseph F. Bianco
   May 7, 2021
   Page 3

                   The government also, without any basis, accuses Constantine of fabricating, with
   the assistance of a reputable physician, a serious health condition in order to cause delay of his
   surrender. First, according to the government, because Constantine did not include his health
   concerns in his bail motion, the veracity of his claimed health issues is suspect. Govt. Let., p. 2.
   Constantine did not discuss his health concerns in his bail motion not in an effort to delay or
   because they did not exist, but for the more logical reason that such a discussion in a bail pending
   appeal motion would have been inappropriate. Physical health is not a relevant consideration in
   such a motion. See 18 USC § 3143(b) (bail pending appeal is based only on the determination of
   whether a defendant is a risk of flight or poses a danger to the safety of others and whether the
   defendant “raises a substantial question of law or fact likely to result in a reversal [or] an order for
   a new trial.”). Constantine similarly did not raise other potential reasons for delayed surrender
   not applicable to the legal standard in such motions such as, for example, the grave dangers caused
   by the COVID-19 pandemic inside the BOP. Choosing not to alert the Court to irrelevant facts
   or to make inapplicable arguments does not make those issues any less genuine.

                  Next, the government claims, again without evidence, that the fact that Constantine
   was able to travel to his sentencing “without apparent incident” from his hernia indicates that the
   condition was fabricated. Govt. Let., p. 2. Although a hernia may render travel uncomfortable,
   the injury does not prohibit travel so the lack of “apparent incident” is entirely meaningless. The
   government is also in no position to make any definitive statement as to whether Constantine’s
   travel from Arizona to New York was with or without “incident,” whatever the government means
   by this term.

                  Similarly, because Constantine “did not identify any imminent surgeries or needed
   medical procedures, elective or otherwise, at the sentencing hearing”, the government implies that
   he is malingering. Govt. Let., p. 2. In his original sentencing submission, Constantine informed
   the Court of his relevant medical history; primarily including a heart condition that required the
   placement of stent. There was no practical reason to raise the hernia or the necessity of surgery
   at the hearing because these conditions were not relevant at the time. The Court granted over
   ninety days for voluntary surrender and that time period appeared to be more than enough to
   address the issue. The government is correct that elective surgeries had commenced in Arizona,
   and it was anticipated that the corrective surgery would take place well before the February 15,
   2020 surrender date.

                    However, as detailed in Dr. Southwell’s February 15, 2021 letter, “Due to the
   COVID 19 outbreak patients like Tommy have seen huge delays in getting there surgeries unless
   they are dire emergencies.” (DE 949). Dr. Southwell also informed the Court that, as of the date
   of his letter, elective surgeries were back on track and stated that ninety days would be sufficient
   for Constantine to be cleared for, have, and recuperate from hernia surgery.

                 In a second letter, dated April 26, 2021, that was attached as an exhibit to the
   pending motion, Dr. Southwell wrote that “preoperative labs … identified an unexpected blood
   loss anemia which is symptomatic and needs to take priority.” Without any medical support or
   evidence, the government baldly asserts that, despite this diagnosis, “The defendant has not
   demonstrated that his medical condition is so significant or severe as to be beyond the capacity of
Case 2:13-cr-00607-JFB-AYS Document 1037 Filed 05/07/21 Page 4 of 6 PageID #: 34913

   Honorable Joseph F. Bianco
   May 7, 2021
   Page 4

   the … BOP.” Govt. Let., p. 3. In other words, the government’s layman’s opinion, which it does
   not explain, is that it is safe for Constantine to enter prison while suffering from internal bleeding.

                  Not content at offering its own unsupported medical diagnosis, the government
   continues by repeatedly and unfairly impugning the integrity of Dr. Southwell. For example, the
   government insinuates that Dr. Southwell would fabricate a diagnosis for Constantine and that his
   letters submitted to the Court lack credibility. The government writes, “Should the Court be
   inclined to grant [the instant] application, the government respectfully requests that the Court
   schedule a hearing at which the Court and the government may inquire of Dr. Southwell about the
   nature of the defendant’s medical status.” Govt. Let., p. 3-4. Conspicuously absent from the
   government’s letter is the fact that it has already engaged in such an inquiry. After his February
   9, 2021 letter was filed with the Court, an agent, at the direction of government, interviewed Dr.
   Southwell regarding Constantine’s condition and the basis and accuracy of the diagnosis. Despite
   the obvious relevance to the government’s requested hearing (and the relevance to its baseless
   character attacks of a board-certified physician), the government fails entirely to inform the Court
   that it has interviewed Dr. Southwell, let alone to describe the information Dr. Southwell
   voluntarily provided in response to the agent’s questioning.

                   During this interview, the government also inquired about the relationship between
   Dr. Southwell and Constantine. Dr. Southwell informed the government that he does not have a
   personal relationship with Constantine and came to know defendant through his extraordinary
   assistance to the doctor in his efforts to obtain Personal Protective Equipment during the height of
   the COVID 19 pandemic and that that is why he filed a letter of support for Constantine during the
   sentencing litigation. Despite knowing Dr. Southwell’s motivations for his letter of support, the
   government intimates throughout its letter that because Dr Southwell’s sentencing letter did not
   include information on Constantine’s health issue, a relationship must exist between the two that
   would lead Dr. Southwell to fabricate or exaggerate defendant’s current health issues. This
   allegation is baseless and refuted by a quick review of the contents of Dr. Southwell’s letter of
   support and the later-filed letters he filed as defendant’s physician.

                  Without question, the period from conviction to sentencing in this case has been
   extended. However, as the Court is aware and has commented upon, during this time, the parties
   have been involved in active and complicated litigation. Additionally, the COVID 19 pandemic
   substantially contributed to the delay in sentencing. The government has failed to establish with
   any credible evidence that Constantine has engage in dilatory tactics to delay his surrender to the
   BOP. Constantine stands ready to commence his sentence but asks that he be allowed to do so
   after addressing his very serious health condition.

   Refutation of Crypto Currency Allegations

                   Based on information from an individual identified as Witness 1, and without any
   further investigation, the government advises the Court that “defendant appears to be engaged in
   questionable ‘business’ efforts;” namely, allegedly attempting to create a cryptocurrency coin
   which would later be sold “to raise money for a shell company.” Govt. Let., p. 4. This allegation
   is plainly inaccurate. As aptly stated in the attached letter (Exhibit A) submitted by four
Case 2:13-cr-00607-JFB-AYS Document 1037 Filed 05/07/21 Page 5 of 6 PageID #: 34914

   Honorable Joseph F. Bianco
   May 7, 2021
   Page 5

   individuals (the “Affiants”), none of whom the government attempted to interview, the section of
   the government’s letter “titled ‘The Defendant’s Efforts to Create Cryptocurrency” is “nonfactual
   and misleading to the Court in relation to Constantine’s participation in what were two
   preliminary and exploratory conference calls about cryptocurrency on or about April 15, 2021 and
   April 18, 2021.” Ex. A, p.1 (emphasis added). In their letter the Witness convey the following:

          •   The Affiants, all of whom participated in the relevant phone calls and all of whom are
              associated with Set Jet, were all well aware of Constantine’s circumstances, including
              the instant conviction and pending sentence;
          •   One of the Affiants, a successful cryptocurrency entrepreneur was invited to learn about
              an existing cryptocurrency, Energy Ledger Token (“ELX”), believed to be owned or
              created by Witness 1 and “to explore the use of cryptocurrency and/or tokens to raise
              capital for a potential new entity to purchase an aircraft”;
          •   “Constantine was asked to attend the meeting by one of the Affiants “due to his
              knowledge and experience in the aviation industry and overall business acumen” and
              was “simply participating in a very early-stage exploratory telephonic meeting, at the
              request of a friend, to lend his experience and insight into a potential business venture
              for a group of individuals that he admires and trusts”;
          •   Constantine was not compensated for his advice and “in no way, shape, or form, to be
              included in, or be part of, the new entity and that was made very clear from the
              beginning” (a fact that was “vehemently reiterated to Witness 1 during an April 22,
              2021 phone call in which Constantine was not a participant);
          •   “Although there were some initial discussions related to the creation of cryptocurrency,
              the primary focus of the proposed new company was to use ELX cryptocurrency (or
              tokens)…”;
          •   “The statements presumably made by ‘Witness 1’ that Constantine made efforts to
              ‘create cryptocurrency and a shell company” and “for his use” are “completely and
              utterly false.”

   Ex. A, pp. 1-2. The Affiants believe that Witness 1’s apparent animosity toward Constantine may
   be borne out of the fact that Constantine questioned the validity of patents related to the
   cryptocurrency that Witness 1 purported to hold and rejected “Witness 1’s strong and repeated
   suggestions that he knew how to avoid the US and SEC regulatory rules and restrictions for his
   cryptocurrency token.” Ex. A, p. 2.

                   In any event, the Affiants refute the government’s account of the cryptocurrency
   discussions involving Constantine, and reveal that the very limited investigation into to the
   allegations the government has done has led it to make unsupported and inaccurate allegations
   against Constantine in a submission to the Court. For these reasons, Constantine respectfully
   request that the Court disregard that portion of the government’s letter.
Case 2:13-cr-00607-JFB-AYS Document 1037 Filed 05/07/21 Page 6 of 6 PageID #: 34915

   Honorable Joseph F. Bianco
   May 7, 2021
   Page 6


                Thank you for Your Honor’s consideration of this letter.


                                                     Very truly yours,

                                                     Sanford Talkin
                                                     Sanford Talkin



   cc:   AUSA Matthew Haggans (by email)
         AUSA Saritha Komatireddy (by email)
